Greenhouse Solutions Inc. 4 Research Drive, Suite 402 Shelton, CT 06484 Phone: (203) 242-3065 Fax: (203) 402-7201 August 2, 2010 U.S. Securities & Exchange Commission Division of Corporate Finance treet NE Washington, D.C. 20549-3561 Attn: Mr. Scott Anderegg, Staff Attorney Dear Sirs: Re: Greenhouse Solutions Inc. - Registration Statement on Form S-1 Amendment No. 1 - File No. 333-167655 Further to your letter dated July 16, 2010 concerning the deficiencies in our registration statement on Form S-1, we provide the following responses: General 1. We note that you relied upon Regulation S to sell your securities to your officers and directors. Regulation S is a safe harbor provision that allows for the sale of securities to individuals outside the United States. If your officers are outside the United States, please clearly state that fact in your prospectus. If applicable, in the risk factor section or another appropriate place in your prospectus, please disclose an investor's ability:  to effect service of process within the United States against any of your non-U. S. resident officers or directors;  to enforce U.S. court judgments based upon the civil liability provisions of the U.S. federal securities laws against any of the above referenced foreign persons in the U.S.;  to enforce: in the applicable foreign court U.S. court judgments based on the civil liability provisions of the U.S. federal securities laws against the above foreign persons; and  to bring an original action in the applicable foreign court to enforce liabilities based upon the U.S. federal securities laws against the above foreign persons. We have included the required risk factor in our prospectus. Registration Statement Clover Page 2. Presently you list.your primary standard industrial code number as 3524. Please revise to state it as 5090.
